Title: From Alexander Hamilton to James McHenry, 16 September 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Sepr. 16 1799

In recurring to your letter of the 29th of August, I observe there are some points which for a clearer understanding require from me some observations.
I shall make this preliminary remark, that in presenting with emphasis, as I am accustomed to do, deficiencies which appear to have existed—I am actuated by the sole and exclusive motive of shewing by particular instances that the past plan has been productive of imperfect results and that more comprehensive and adequate measures are necessary for the future. Our provisions have been made too much on the spur of the occasion, have been too generally confined to the absolutely necessary for the moment; rejecting the idea of a surplus for future casualties and exigencies. This defect in our plan is not imputable to any one individual; it may be traced partly to the immaturity of our institutions and affairs and partly to errors of opinion which embrace persons in various situations.
I am sensible that important steps both legislative and administrative have been taken towards a more provident and efficacious system; but a frequent contemplation of the imperfections of the past plan ought to have the effect of increasing the tendency towards improvement.
I must at the same time be permitted to add that in my opinion the want of a proper organisation of agents in the various branches of the public service and of a correct and systematic delineation of their relative duties have been a material cause of the imperfect results which have been experienced—that it continues to embarrass every operation and that while it lasts—it can not fail to enfeeble and disorder every part of the service.
To exemplify this present defect of organisation—it is sufficient to refer to the situation of the Quarter Master Generals Department, of the Medical establishment and of that of the Pay-Office. The Pay Master General with propriety is stationed at the seat of Government; but he has no deputy either at my head Quarters or at that of General Pinckney.
I am sensible that where the appointment of the Chiefs requires the consent of the Senate, it must now be deferred to the future meeting of that body, and that the subordinate persons whom the law places in the choice of those Chiefs cannot be constituted without them—but temporary arrangements may still be made as a substitute; and I confess my anxiety that this may be done, either immediately by you or by your direction to General Pinckney and myself each to regulate the matter within the sphere of his command.
Permit me earnestly to request that this business of organisation in all its branches may engage a prompt and decisive attention. Till this shall have been the case no Commanding Officer can perform well his peculiar duties; as his time and attention must be engrossed in details which are foreign to his station. And the consequence must be inefficiency and disorder.
I proceed to some particulars of your letter.
“You observe that you consider it as the Duty of the Commanding General not only to make returns of all articles, among these Cloathing wanted for his troops, but to make them in such season as to allow of making up and transporting them to their destinations.”
If this idea shall be adhered to I shall be very ready to perform my part; but I should wish a more precise definition of the objects. What are the articles to be embraced? There are some objects, as Artillery Muskets &c. of which it is always to be presumed there are sufficient quantities constantly ready in the public Arsenals and Magazines. What time or times will be deemed proper for the transmission of the returns? Are the destinations in detail to be pointed out or not?
But I beg leave to recommend the point to a serious reconsideration; and I take the liberty to offer some reflections in relation to it, which seem to me to deserve attention.
The total force which is to compose the Military establishment is regulated by law. That force as presented by law is itself the standard of all ordinary supplies to be provided, which ought always rather to exceed than fall short of the Complement. The Secretary of War consequently possesses ipso facto the rule which is to govern as to providing all the fixed and stated supplies.
If this force is to be divided into different armies still the aggregate of supply must be the same. Besides, that distribution will be arranged by the Secretary of War in Concert with the Commander in Chief. If left to the discretion of the latter he only is competent to furnish the Criterion.
It follows that the principal articles of supply, all those which are not dependent on the particular nature of military movements, will always depend on the establishment and will not be to be regulated by returns from particular Generals.
The temporary strength of corps, at one time increased by the accession of recruits at another diminished by the casualties of service ought never to be a guide in providing; because such a standard is fluctuating and uncertain, and because the supply ought to be commensurate with the full complement of the establishment.
The Commanding General who should have to present an estimate to the head of the War Department (and whose agency as to the ordinary and stated supplies is rendered unnecessary by the circumstance of there being other data previously in the possession of the Department) would be bound to govern himself in his estimate by the scale of the establishment and not by the temporary state of things.
Requisitions from time to time for the issuing of supplies may fall under a different consideration. These would have reference to the actual state of the forces; but these do not answer to the import of the terms you employ, which appear to aim at some annual or other periodical estimate to govern the providing as well as the issuing of the articles.
Premising these things as objections to the idea you have suggested in its full latitude, it remains to examine what is the proper course.
The head of the War Department must no doubt be aided by Agents who are conversant in the various branches of supply and competent Judges of what may be wanted.
These Agents ought to be certain officers or Boards established at the seat of Government more permanently fixed in their stations than the precarious commander of a particular army; such as the Purveyor of Supplies, a Board or Master of Ordnance or instead of these the Inspector of Artillery, the Superintendant of Military Stores; which officers ought to be aided by information from the Chiefs of the branches of supply connected with the army, as in our present system the Quarter Master General &c &c.
These latter officers being under the direction of the Military commanders would be obliged to communicate with them to receive their instructions and to inform them of what is done or intended so that they may be apprised of the competency of the provision made or to be made and may be able to direct calls or to represent to the Head of the War Department such further provisions as they may judge expedient.
As to the supplies to be from time to time issued, requisitions ought to come from the chiefs of the several branches of supply acting with the armies to those officers who at the seat of Government are charged with providing and furnishing the respective articles.
As on the one hand the complement of the establishment will be the guide in providing so on the other the returns of actual force to the Secretary of War from the Commander of each army will in the first instance be a collateral guide to the issues and a check upon extravagant demands and the accounts afterwards to be rendered will shew the application.
The forming of the permanent Arsenals and Magazines of a Country which ought to be always prepared to furnish the principal articles of supply is naturally a work of administration predicated upon an entire view of the political and military relations and the forces & resources of the Country. When these are thus formed—how few are the objects which the estimate of a particular General can apply? How are the partial & detached estimates of several particular Generals to reach the full extent of the supplies aggregately necessary? How is each to make his estimate of what may be requisite unless each has under his eye the entire state of all the national arsenals and magazines and enters into a minute examination of all the issues which may have been made? If he is [to] do all this upon his own responsibility—what time will he have for his purely military duties? Is it proper in theory that each General having a separate command should possess a complete view of the State of all the public Arsenals & Magazines?
I conclude that from the nature of the thing the business of procuring and of issuing supplies ought in a general view to be unconnected with the particular Commander of a particular army; that it is properly a business of administration in which the head of the War Department is to be aided by the subordinate organs of his department stationed at the seat of Government and by the heads of the several branches of Supply who act with the armies.
The Agency of the Commander in Chief and the Commanders of particular armies where requisite ought to be collateral and auxiliary not direct and primary.
It is true that there is a class of supplies which being governed by the actual operations contemplated such as transportation forage &c must be regulated by estimates and returns to come from the armies. But even in these cases the responsible persons to make the estimates and returns ought to be the chief or Chiefs of the Departments of Supply with the armies; who ought previously to submit their estimates and returns to the military commanders in order that they may be transmitted with their opinion and observations. Thus far it is conceived the Agency of the commanding General may be useful and proper. But the scheme of it as now indicated supposes as a preliminary the appointment of the proper heads of the several branches of supply.
Indeed this preliminary is essential to every form of agency in this respect which may be assigned to a commanding General. It is not presumable in principle and would never be found true in fact that the General of an Army is so minutely acquainted with all the details of supply as to be qualified to present a correct view of all the objects which may be requisite without the intervention of those officers whose peculiar province it is to manage the business of supply.
As to the subject of Pay, it would seem from your manner of expression to be your idea, that the Warrants of a Commanding General must be founded on certificates of the Pay Master General. But I must conclude, that this cannot be your meaning; as a very natural and fair construction of the laws will for this service substitute to him his deputy with each army; and as it is essential, in practise, that the interpretation shall admit of this substitution. How else are the troops remote from the Pay Master General to be paid at all? Consider especially the position of the Western army.
When the law of the 8 of May 1792 which charges the duty on the Pay Master General was passed, there was but one army—hence that act designates him singly.
But the act of the 3 of March last, contemplating that there may be several different armies, provides that there shall be a Deputy Pay Master General to each of them—without particularly defining his duties. It is evident that he must be intended to perform duties and important ones. What are they? The law being silent, they are of course all such as the Pay Master General is to perform where he may be; except as to any particular one, which from the nature of the thing ought to be confined to the chief. On any other principle, the Deputy will be as much excluded from one duty as from another which was before performed by his chief, and the appointment will become nugatory.

I infer, that all monies for the purpose of paying the pay subsistence and forage of the troops must still be delivered in the first instance by the Treasurer to the Pay Master General because this is conducive to union and to a regular chain of accountability: But that the Pay Master is to deliver over to each Deputy in mass a sum sufficient to answer all these purposes with the army to which he is attached and the Deputy is to disburse it in detail, and to execute all the services preparatory to that disbursement which by the first law were charged upon the Pay Master General including that of certifying the sums due to the Commanding General.
Principles of law no less than those of convenience warrant this construction, beyond the possibility of doubt after mature reflection.
Accordingly, in consequence of a representation of difficulty, on the point of Warrants, by the Pay Master General, I have advised him as the legal and proper remedy to appoint without delay one Deputy to the troops under the command of G Pinckney another to those under my command. I confidently trust that you will approve and if necessary enforce this advice. The ground of it is unquestionably solid.
The course which you indicate in the last paragraph but one of your letter appears to me perfectly correct and convenient.
With great respect   I have the honor to be sir   Yr. Obed se
The Secy of War

